Citation Nr: 0113338	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hairy-cell leukemia, 
also claimed as non-Hodgkin's lymphoma, claimed as being a 
residual of exposure to herbicides (Agent Orange) during 
service.  


REPRESENTATION

Appellant represented by:	Richard P. Cohen, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That rating decision denied the 
veteran's claim for entitlement to service connection for a 
hairy cell leukemia and a skin disorder, secondary to Agent 
Orange exposure in service.  

In August 2000, counsel for the appellant and the Secretary 
filed a "Joint Motion for Remand and to Stay Further 
Proceedings," pending a ruling on the motion.  An Order of 
the Court dated in September 2000 granted the motion for 
remand and vacated the Board's decision dated January 21, 
1999 with respect to denying the veteran's claim for service 
connection for hairy-cell leukemia, secondary to Agent Orange 
exposure in service.  The case was remanded for further 
development, readjudication, and disposition in accordance 
with the Court's order.  

In December 1996, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

The veteran contends that the RO committed error in denying 
service connection for hairy cell leukemia, secondary to 
Agent Orange exposure in service.  He argues that he was 
exposed to Agent Orange during his service in Vietnam and, as 
a result of this exposure, he developed hairy cell leukemia.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2000).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000) (emphasis added).  In the present 
case, the veteran does not have one of the enumerated 
diseases.  He is therefore not presumed to have been exposed 
to an herbicide agent (Agent Orange) during his military 
service.  As such, exposure during service must be shown for 
the veteran to prevail.  Because of recent changes in the 
governing laws mentioned below, additional development with 
respect to the veteran's allegations of exposure to Agent 
Orange during service must be undertaken.  

In correspondence with the Board, the veteran's attorney has 
also raised the issue of the applicability of 38 U.S.C. 
§ 1154 to the veteran's allegations of exposure to Agent 
Orange during service.  Specifically, he asserts that the 
veteran "engaged in combat with the enemy" during active 
service in Vietnam and that as such his lay statements must 
be accepted as sufficient proof of his allegations of 
exposure to Agent Orange during this service under 38 U.S.C. 
§ 1154(b).  The evidence presently of record does not 
entirely support the assertion that the veteran is a combat 
veteran within the meaning of 38 U.S.C. § 1154(b).  The 
veteran's discharge papers, DD 214, reveal that the veteran 
did serve in Vietnam and that his military specialty was as 
an infantry indirect fire crewman (mortar crewman).  However, 
they also reveal that he served in Vietnam for only 3 months 
and 16 days, and that he did not receive the Combat Infantry 
Badge (CIB) or any other award indicative of combat service.  
Additional development and adjudication must be conducted by 
the RO to determine if the veteran "engaged in combat with 
the enemy," and whether the provisions of 38 U.S.C. 
§ 1154(b) are applicable.  

Both the veteran's attorney and his physician have asserted 
that his hairy-cell leukemia is caused by exposure to Agent 
Orange and should warrant presumptive service connection on 
that basis because it is related to non-Hodgkin's lymphoma 
which is one of the diseases enumerated in 38 C.F.R. 
§ 3.309(e) (2000).  However, The Secretary of the Department 
of Veterans Affairs has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for:  hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone cancer; breast cancer; female 
reproductive cancers; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia; abnormal sperm parameters and 
infertility; motor/coordination dysfunction; chronic 
peripheral nervous system disorders; metabolic and digestive 
disorders (other than diabetes mellitus); immune system 
disorders; circulatory disorders; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tumors; brain tumors; and, any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 64 Fed. Reg. 
59232 (November. 2, 1999)(emphasis added); see also Notice, 
66 Fed. Reg. 2376 (Jan. 11, 2001).  The finding, after review 
of extensive scientific studies is that leukemia is not a 
disease associated with exposure to certain herbicide agents.  
59 Fed.Reg. 341 (Jan. 4, 1994); 61 Fed.Reg. 41441 (Aug. 8, 
1996); 64 Fed.Reg. 59232 (Nov. 2, 1999).  See also Notice, 66 
Fed. Reg. 2376 (Jan. 11, 2001).  These citations are to 
sections of the Federal Register at which are published 
discussions of, and citations to, various scientific studies 
used by the Secretary of the Department of Veterans Affairs 
to determine the relationship of various diseases to exposure 
to herbicide agents.  This puts the veteran and his attorney 
on notice of this evidence against his claim.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a copy of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC), service department, or other 
appropriate records depository.

2.  The RO should request from the veteran 
any evidence which he may wish to submit 
to substantiate his allegations of 
engaging in combat with the enemy during 
service.  

3.  The RO should also request from the 
veteran a statement containing as much 
detail as possible regarding his 
allegations of exposure to herbicide 
agents (Agent Orange) during service.  The 
veteran should be asked to provide 
specific details of the claimed exposure 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units in Vietnam, duty assignments 
and the names and other identifying 
information concerning any individuals 
involved in the events.  The veteran 
should be told that the information is 
necessary to obtain supportive evidence of 
exposure to Agent Orange during service 
and that failure to respond may result in 
adverse action.

4.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of the veteran's service units, 
and locations (if possible) of the 
veteran's service in Vietnam.  This 
summary and all associated documents, 
including copies of the veteran's DD 214 
and his service personnel records, should 
be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197.  See VA MANUAL M21-1, Part 
VI, Paragraph 7.46 (1992).  They should be 
requested to provide any information which 
might corroborate the veteran's 
allegations of engaging in combat and his 
allegations of being exposed to an 
herbicide agent (Agent Orange) during 
service.  

5.  After obtaining all the appropriate 
evidence, the RO must also specifically 
render a finding as to whether the 
appellant "engaged in combat with the 
enemy."  The RO should address any 
credibility questions raised by the 
record.  The RO should also make a finding 
as to whether the provisions of 38 U.S.C. 
§ 1154(b) are applicable to the claim, 
specifically with respect to the 
allegations of exposure to Agent Orange 
during service.  

6.  Subsequently, the RO must also make a 
specific finding based on evidence, as to 
whether or not the veteran was exposed to 
an herbicide agent, Agent Orange, during 
service.  

7.  If, and only if,  the RO determines 
that additional development is necessary, 
such as additional examination or requests 
for medical opinions, then the appropriate 
development action should be taken.    

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In processing this 
case in light of the changes in the law, 
the RO should refer to any pertinent 
formal or informal guidance provided by 
VA, including, among other things, 
applicable VBA fast letters, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 






	(CONTINUED ON NEXT PAGE)



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


